Exhibit 10.51
 
INTERCLOUD SYSTEMS, INC.
331 Newman Springs Road
Building 1, Suite 104
Red Bank, NJ 07701


          April 4, 2014
 
Dominion Capital LLC
341 West 38th Street • Suite 800
New York NY 10018
Attn: Daniel Kordash
Head of Structured Products
Managing Partner


31 Group LLC
c/o Magna Group LLC
5 Hanover Square – 16th Floor
New York, New York 10003
Attn: Joshua Sason
Managing Member


Re:           Exchange Agreement


Gentlemen:
 
Reference is made to that certain Exchange Agreement dated as of March 13, 2014,
by and among INTERCLOUD SYSTEMS, INC. f/k/a GENESIS GROUP HOLDINGS, INC., a
Delaware corporation (the “Company”), RIVES-MONTEIRO LEASING, LLC, an Alabama
limited liability company (“Rives”), TROPICAL COMMUNICATIONS, INC., a Florida
corporation (“TCI”), ADEX CORPORATION, a New York corporation (“ADEX”), T N S,
INC., an Illinois corporation (“TNS”), ADEXCOMM CORPORATION, a Florida
corporation (“ADEXCOMM”), AW SOLUTIONS, INC., a Florida corporation (“AWS”), and
INTEGRATION PARTNERS-NY CORPORATION, a New Jersey corporation (“IPC”), and
DOMINION CAPITAL LLC and 31 GROUP LLC (collectively, the “Holders”) (the
“Exchange Agreement”).


Schedule A-1 to the Exchange Agreement provides:


If on the third trading day following the Closing Date, 85% of the volume
weighted average price of the Common Stock for such date is less than $10.50,
then an additional number of shares of Common Stock shall be issued so as to
make the per share value at which the MM Debt Amount is exchanged such lower
price.
 
We have agreed that in consideration of $5.00, and other consideration the
sufficiency of which is hereby acknowledged, as well as the agreements set forth
herein and intending to be legally bound the parties to the Exchange Agreement
agree to the following amendments to Schedule A-1:
 
No later than April 17, 2014, the Company shall issue to the Holders such
additional shares equal to the difference between the lesser of (a) the
Principal Amount of the Notes divided by 85% of the volume weighted average
price of the Common Stock on April 14, 2014 and the Principal Amount of the
Notes divided by $10.50 per share or (b) the Principal Amount of the Notes
divided by $10.00 and the Principal Amount of the Notes divided by $10.50 per
share.


 
 

--------------------------------------------------------------------------------

 
 
In addition, the Company covenants to the Holders that it will disclose the
material terms of this amendment to the Exchange Agreement no later than with
the filing of the Company’s Annual Report on Form 10-K for the year ended
December 31, 2013.


IN WITNESS WHEREOF, the parties have executed this amendment to the Exchange
Agreement as of April 4, 2014.
 
INTERCLOUD SYSTEMS, INC.


By:       /s/ Lawrence
Sands                                                                         
Name:  Lawrence Sands
Title:    Senior Vice President


RIVES-MONTEIRO LEASING, LLC
 
By:       /s/ Lawrence
Sands                                                                         
Name:  Lawrence Sands
Title:    Vice President
 
TROPICAL COMMUNICATIONS, INC.
 
By:       /s/ Lawrence
Sands                                                                         
Name:  Lawrence Sands
Title:    Vice President
 
ADEX CORPORATION
 
By:       /s/ Lawrence
Sands                                                                         
Name:  Lawrence Sands
Title:    Vice President
 
T N S, INC.
 
By:       /s/ Lawrence
Sands                                                                        
Name:  Lawrence Sands
Title:    Vice President
 
ADEXCOMM CORPORATION
 
By:       /s/ Lawrence
Sands                                                                         
Name:  Lawrence Sands
Title:    Vice President
 

 
 
2

--------------------------------------------------------------------------------

 
 
AW SOLUTIONS, INC.
 
By:       /s/ Lawrence
Sands                                                                         
Name:  Lawrence Sands
Title:    Vice President



INTEGRATION PARTNERS-NY CORPORATION


By:       /s/ Lawrence
Sands                                                                         
Name:  Lawrence Sands
Title:    Vice President



DOMINION CAPITAL LLC
 
By:       /s/ Mikhail
Gurevich                                                                         
Name:  Mikhail Gurevich
Title:    Managing Member


31 GROUP, LLC


By:       /s/ Joshua
Sason                                                                            
 
Name:  Joshua Sason
Title:    Managing Member
 
 
3

--------------------------------------------------------------------------------
